Opinion of the Court by
Judge Peters:
This appeal is prosecuted from a judgment confirming the master’s report of the sale of the land sold under the judgment for a sale of the land contracted by Moses Payne deceased, in his life time to A. J. Payne, and is upon the same record and is heard with the appeal of A. J. Payne vs. Payne’s Administrator, &c.
Appellant complains that the land which he purchased at the Master’s sale on a survey fell far short of the quantity represented, and was less than he believed the contract contained when he purchased, and on that ground seeks to be relieved from his purchase.
The land was offered to be sold as a tract containing forty or fifty acres more or less, appellant was well acquainted with the land as must be assumed from the facts in the record, his bond for the price bid by him for the land recites that it contains 50 acres “more or less” and although there are only 36 acres and a fraction in the tract he purchased it in gross with a knowledge of all the facts, and took upon himself voluntarily the risk as to the quantity, and the court therefore properly overruled his exceptions to the sale. Wherefore the judgment confirming the sale is affirmed. Appellant will not be taxed with a copy of the original record.